     Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 1 of 8 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                               Case No.: 1:19-cv-6722
JUAN ROMERO,
           Plaintiff,                          COMPLAINT AND DEMAND FOR
                                               JURY TRIAL
      v.
                                                 1. TCPA, 47 U.S.C. § 227,

CAPITAL ONE BANK (USA), N.A.,                    2. Invasion of Privacy - Intrusion
                                                    Upon Seclusion
           Defendant.



                          COMPLAINT FOR DAMAGES

      Plaintiff, Juan Romero (“Plaintiff”), through his attorneys, alleges the

following against Capital One Bank (USA), N.A., (“Defendant”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of




                                         -1-
      Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 2 of 8 PageID #:1




Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

5.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

6.    Plaintiff is a natural person residing in Kane County, State of Illinois.

7.    Defendant is a creditor engaged in the business of giving consumer loans with

its principal place of business located in McLean, Virginia. Defendant can be served

with process at 1680 Capital One Drive, McLean, VA 22102.

8.    Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

and insurers.

                           FACTUAL ALLEGATIONS

9.    In or around June of 2019, Defendant began placing calls to Plaintiff’s cellular

phone, ending in (XXX) XXX-9871, in an attempt to collect an alleged debt.




                                         -2-
      Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 3 of 8 PageID #:1




10.   The calls placed by Defendant mainly originated from (800) 365-2024.

11.   On or about June 12, 2019, at 7:28 p.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Plaintiff spoke with

Defendant’s representative, from telephone number (800) 365-2024.

12.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to his Capital One account.

13.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request not to be contacted, Defendant continued to call Plaintiff.

14.   On or about June 21, 2019, at 10:11 a.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Plaintiff spoke with

Defendant’s representative, from telephone number (800) 365-2024.

15.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to his Capital One account.

16.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s second request not to be contacted, Defendant continued to call Plaintiff.

17.   On or about June 26, 2019, at 8:21 a.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,




                                         -3-
      Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 4 of 8 PageID #:1




indicating the use of an automated telephone dialing system. Plaintiff spoke with

Defendant’s representative, from telephone number (800) 365-2024.

18.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to his Capital One account.

19.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s third request not to be contacted, Defendant continued to call Plaintiff for

an additional two months.

20.   Between June 12, 2019 and August 25, 2019, Defendant called Plaintiff no

less than ninety-five (95) times.

21.   Defendant regularly called Plaintiff one (1) to two (2) times a day on his

cellular phone.

22.   Many times, when Plaintiff answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

23.   Plaintiff is currently employed at Walmart and recently went through a

divorce. Plaintiff has full custody of his two children and reduced his hours at work

to spend time with them. As a result of his reduced hours and reduced income,

Plaintiff was unable to keep up with his financial obligations.

24.   Defendant’s daily calls to Plaintiff’s cellular phone were a constant reminder

of his financial struggle, causing Plaintiff increased stress while managing his family

responsibilities.




                                          -4-
        Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 5 of 8 PageID #:1




25.      The majority of calls placed by Defendant occurred during working hours,

causing a constant disruption to his work.

26.      As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish, stress, and lack

of sleep.

                                   COUNT I
         Defendant Capital One’s Violations of the TCPA, 47 U.S.C. § 227

27.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

28.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

         pertinent part, “It shall be unlawful for any person within the United States . .

         . to make any call (other than a call made for emergency purposes or made

         with the prior express consent of the called party) using any automatic

         telephone dialing system or an artificial or prerecorded voice — to any

         telephone number assigned to a . . . cellular telephone service . . . or any

         service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s



                                            -5-
        Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 6 of 8 PageID #:1




         cellular telephone using an artificial prerecorded voice or an automatic

         telephone dialing system and as such, Defendant knowing and/or willfully

         violated the TCPA.

29.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    COUNT II
                    Defendant Capital One’s Invasion of Privacy
                            (Intrusion upon Seclusion)

30.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

31.      Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are

not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

         solitude and seclusion by engaging in harassing phone calls in an attempt to

         collect on an alleged debt despite numerous requests for the calls to cease.

      b. Defendants conduct would be highly offensive to a reasonable person as

         Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.




                                            -6-
        Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 7 of 8 PageID #:1




      c. Defendant’s acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debt.

32.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable

to Plaintiff for actual damages. If the Court finds that the conduct is found to be

egregious, Plaintiff may recover punitive damages.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Juan Romero, respectfully requests judgment be entered

against Defendant for the following:

      A. Declaratory judgment that Defendants violated the TCPA;

      B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C);

      C. Actual and punitive damages resulting from the invasion of privacy;

      D. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

         allowed under the law; and

      E. Any other relief that this Honorable Court deems appropriate.

                            DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.

//

//

//




                                            -7-
     Case: 1:19-cv-06722 Document #: 1 Filed: 10/10/19 Page 8 of 8 PageID #:1




                                             RESPECTFULLY SUBMITTED,

                                             PRICE LAW GROUP, APC

Date: October 10, 2019                       By: /s/David A. Chami
                                             David A. Chami
                                             8245 North 85th Way
                                             Scottsdale, AZ 85258
                                             T: 818-600-5515
                                             F: 818-600-5415
                                             david@pricelawgroup.com

                                             By: /s/ Tarek N. Chami
                                             Tarek N. Chami
                                             22000 Michigan Ave., Suite 200
                                             Dearborn, MI 48124
                                             T: 313-444-5029
                                             F: 888-428-7911
                                             tarek@pricelawgroup.com




                                       -8-
